UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
HENRY GETER,                  )
                              )
           Plaintiff,         )
                              )
              v.              )     Civil Action No. 13-916 (RC)
                              )
GOVERNMENT PUBLISHING OFFICE, )
                              )
           Defendant.         )
______________________________)

                        MEMORANDUM OPINION

     Plaintiff Henry Geter, a former employee of the Government

Publishing Office (“GPO”), alleges in a one-count complaint that

the defendant, the GPO, violated the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12101, et. seq., and Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq.

Specifically, Geter, who purports to weigh nearly 300 pounds and

suffers from a back injury, claims that the GPO failed to

accommodate his disability, intentionally discriminated against

him after he engaged in statutorily protected activity, and

harassed him.   See Compl. at 1, 3, ECF No. 1.    Geter is also

suing the GPO for discrimination based on race and age and for

intentional infliction of mental harm.   See id.

     Geter filed his complaint on June 18, 2013.     See Compl.

The GPO filed a motion for summary judgment on July 8, 2015.


 
                                -2-
 

See Def.’s Mot. Summ. J. at 1, ECF No. 35.   Geter filed a

memorandum in opposition to GPO’s motion for summary judgment on

July 22, 2015.   See Pl.’s Opp’n to Def.’s Mot. Summ. J. & in the

Alt. Pl.’s Mot. Summ. J. (“Pl.’s Opp’n & Mot.”) at 1, ECF No.

40.   The GPO filed a reply on August 3, 2015.   See Def.’s Reply

Pl.’s Opp’n Def.’s Mot. Summ. J. (“Def.’s Reply”) at 1, ECF 41.

For the reasons set forth below, the GPO’s motion for summary

judgment will be granted.

      The GPO moves for summary judgment on the claims of race

and age discrimination, arguing that Geter failed to exhaust

administrative remedies and has failed to contradict the fact

that he did not exhaust his administrative remedies.   Def.’s

Mot. Summ J. at 19-20.   Because Geter has failed to exhaust all

administrative remedies and failed to contradict that fact, the

GPO’s motion for summary judgment will be granted on these two

claims.

      The GPO further moves for summary judgment on plaintiff’s

tort claim of intentional infliction of mental harm.   Id. at 18.

The GPO argues that Geter failed to properly submit this tort

claim to the GPO, an administrative agency, before filing a

complaint and that Geter has failed to contradict that fact.

Id.   Because Geter failed to submit an administrative tort claim

of intentional infliction of mental harm to the GPO before

filing a complaint in district court and has failed to respond


 
                                 -3-
 

to the GPO’s factual assertion that he has failed to do this,

the GPO’s motion will also be granted on this claim.

     The GPO also moves for summary judgment on Geter’s claim of

retaliatory discrimination.    See id. at 10-18.   Because the GPO

demonstrated that Geter cannot prove retaliatory discrimination,

the GPO is granted summary judgment on that claim.

Additionally, because Geter failed to show that he is a

qualified individual under the ADA, summary judgment will also

be granted for Geter’s claim of failure to accommodate.

     Finally, the GPO moves for summary judgment on Geter’s

retaliatory hostile work environment claim, arguing that Geter

failed to establish that the GPO retaliated against him.        Id. at

13-18.   Because the GPO has demonstrated that Geter can

establish neither a retaliatory hostile work environment claim

nor a claim of harassment based on disability, the GPO’s motion

for summary judgment will also be granted on these two claims.



                              BACKGROUND

     Geter has worked for the GPO on and off since 2002.        See

Gregory Robinson Dep. Tr. (Aug. 28, 2014) at 13:12, Def.’s Mot.

Summ. J. Ex. 3, ECF No. 35-3.    Geter started out as a helper to

the motor vehicle operator but eventually was promoted to motor

vehicle operator himself.   See id. at 15:7-8.     As a motor

vehicle operator, Geter was required to have a valid commercial


 
                                                                      -4-
 

driver’s license and the ability to “load and unload by hand

cartons weighing up to 50 pounds.”                                          GPO Motor Vehicle Operator

Job Description at 2 (“Job Description”), Def.’s Mot. Summ. J.

Ex. 1, ECF No. 35-2; see also Aff. Henry Geter ¶ 3 (July 22,

2015), Pl.’s Opp’n & Mot. Ex. 9 (“Geter Aff.”), ECF No. 40-3.

              On March 25, 2009, Geter injured his back while on the job

and eventually stopped working.1                                        See Mem. from Gregory Robinson

to Office of General Counsel (Sept. 10, 2014), Def.’s Mot. Summ.

J. Ex. 6 (“2014 Robinson Mem.”), ECF No. 35-5.                                         On June 29,

2009, Gregory Robinson, Chief of the Delivery Section where

Geter worked, sent a letter to Geter informing him that he was

being fired for being absent without leave (“AWOL”) and for

violating GPO’s leave policy.                                         See Letter from Gregory Robinson

to Henry Geter (June 29, 2009), Def.’s Mot. Summ. J. Ex 7, ECF

No. 35-6.                       Geter’s termination became effective August 6, 2009.

See Settlement Agreement at 1 (Nov. 18, 2009) (“Settlement

Agreement”), Def.’s Mot. Summ. J. Ex. 8, ECF No. 35-7.                                         Geter

filed an appeal of the August 6, 2009 removal with the Merit

Systems Protection Board (“MSPB”) Washington Regional Office on

September 4, 2009.                                        Id. at 5.   The GPO and Geter reached a


                                                            
              1
       This is not Geter’s first injury while on the job. The
GPO claims that Geter has missed extended periods of time from
work as a result of injuries sustained on “December 23, 2003;
November 28, 2005; July 3, 2006; [and] June 21, 2007.” Def.’s
Mot. Summ. J. at 3; see also 2014 Robinson Mem. at 1.



 
                                                                      -5-
 

settlement with the GPO reversing the August 6, 2009 removal and

reinstating Geter to his motor vehicle operator position.                                         Id.

at 1-2.

              The GPO had Dr. Kevin Hanley, a medical examiner for the

Department of Labor Office of Workers’ Compensation Programs

(“OWCP”), evaluate Geter’s physical health as a result of his

March 25, 2009 injury.                                         Dr. Hanley issued a medical examination

report on May 24, 2010 explaining that, due to Geter’s March 25,

2009 injury and Dr. Hanley’s desire to give Geter the benefit of

the doubt, he would restrict Geter’s lifting to 45 pounds.                                         See

Dr. Kevin Hanley Med. Exam Rep. at 2 (May 24, 2010), Def.’s Mot.

Summ. J. Ex. 2 (“Hanley Rep.”), ECF No. 44.2                                         On June 7, 2010,

Geter and his supervisors had a phone conference, and the GPO

asked               Geter to return to work on June 21, 2010.                            See E-mail

from Gregory Robinson to Larry Brooks (June 7, 2010), Def.’s

Mot. Summ. J. Ex. 9, ECF No. 35-8.                                          Geter refused to return to

work.               See id.




                                                            
              2
       Dr. Hanley’s report remains sealed, and the Court only
refers to information that has previously been made public by
the parties. Dr. Hanley was very skeptical of Geter’s injury.
Dr. Hanley stated that a limitation was not called for unless he
gave “some credence to [Geter’s] subjective complaints.” Hanley
Rep. at 2. Dr. Hanley reported his impression that Geter had
“absolutely no desire to return to work since he does not feel
that it was his fault that his back got hurt in the first
place.” Id.


 
                                  -6-
 

      The GPO sent Geter a job offer on June 14, 2010 for a

“motor vehicle operator [position] with a restriction of not

lifting more than 45 lbs. for six months.”    Letter from John

Sturniolo to Henry Geter at 1 (June 14, 2010), Def.’s Mot. Summ.

J. Ex 11, ECF No. 35-10.   Geter believed that he was not yet

physically fit to return to work, so he visited his personal

doctor, Dr. Hampton Jackson, to treat his back injury.     Dr.

Jackson issued a report on June 15, 2010 that stated, due to the

March 25, 2009 injury, Geter was “not to lift 65 pounds, push or

pull 65 pounds” for six months.    See Dr. Hampton Jackson Med.

Exam Rep. at 1 (June 15, 2010), Def.’s Mot. Summ. J. Ex. 39

(“First Jackson Rep.”), ECF No. 47.     On June 24, 2010, Geter

turned down the June 14, 2010 job offer.    See Position

Acceptance Form (June 24, 2010), Def.’s Mot. Summ. J. Ex. 13,

ECF No. 35-12.

      After Geter turned down the June 14 job offer, the OWCP

sent a letter to Geter on July 14, 2010 “rejecting [the] June

15, 2010 report from Dr. Jackson” and “giving Geter 30 days to

accept the position of truck driver” or face termination.

Def.’s Mot. Summ. J. at 5; Letter from John Sturniolo to Henry

Geter (July 14, 2010), Def.’s Mot. Summ. J. Ex. 14, ECF No. 35-

13.   Geter went back to Dr. Jackson to clarify that he was still

not yet physically capable and ready to return to work.    See Dr.

Hampton Jackson Med. Exam Rep. at 1 (July 27, 2010), Def.’s Mot.


 
                                                                     -7-
 

Summ. J. Ex. 39 (“Second Jackson Rep.”), ECF No. 47.                                Dr.

Jackson issued a report on July 27, 2010 that stated, due to the

March 25, 2009 injury, Geter should be on “lifting restrictions

[of] 10-15 pounds, but in light duty capacity.                                Fifteen pounds

is his absolute limit[.]”3                                     Id.

              On August 3, 2010, the OWCP terminated Geter’s benefits

because he refused to accept suitable work, which the OWCP

contends is prohibited under 5 U.S.C. § 8106(c)(2).                                See Notice

of Decision Letter from John Sturniolo to Henry Geter at 1 (Aug.

3, 2010), Def.’s Mot. Summ. J. Ex. 15 (“Notice of Decision”),

ECF No. 35-14.                                 Geter claims that he returned to work on August

6, 2010, see Pl.’s Opp’n & Mot. at 2, however, the GPO claims

that he returned to work on August 16, 2010, see Def.’s Mot.

Summ. J. at 5.4


                                                            
              3
       The plaintiff explains the discrepancy between Dr.
Jackson’s early report, which restricted Geter’s lifting to “65
pounds,” and the later Dr. Jackson report, which restricted
Geter’s lifting to “10-15 pounds,” by stating, “[a]n early
Doctor Jackson report indicated a limit of 45 pounds but Doctor
Jackson made it clear in his July 27, 2010 report that the 45
pound restriction in a prior report was a typographical error
and the limit should have been no more than 15 pounds.” Pl.’s
Opp’n & Mot. at 2-3. Because, we have to “draw all reasonable
inferences in favor of the nonmoving party” in the summary
judgment stage, then we will assume Dr. Jackson intended to
convey in his report that it is his opinion that Geter should be
placed on a lifting restriction of 10-15 pounds. Reeves v.
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)
(citations omitted).

              4
       Geter contradicts himself by stating that “on August 16,
2010 Geter reported to work on light duty[.]” Pl.’s Opp’n &


 
                                                               -8-
 

              Geter and the GPO differ slightly as to the events on

August 17, 2010 that give rise to Geter’s current claims.

Geter’s immediate supervisor is Gerald Simms.                                   Def.’s Mot. Summ.

J. at 4; Pl.’s Opp’n & Mot. at 2.                                    Both parties agree that Simms

ordered Geter to drive a GPO truck from the “lower lot up to the

[p]latform.”                             Pl.’s Opp’n & Mot. at 3; see also Def.’s Mot.

Summ. J. at 5 (“from the loading dock to the parking lot at GPO

and to bring back another vehicle.”); Mem. from Gregory Robinson

to Henry Geter at 1 (Sept. 10, 2010), Def.’s Mot. Summ. J. Ex.

17 (“2010 Robinson Mem.”), ECF No. 35-16.                                   In order to drive the

truck, Geter claims that he had to “pull himself up to get into

the truck.”                           Pl.’s Opp’n & Mot. at 3.          Geter claims that part of

the restriction that he lift no more than 10-15 pounds (light

duty) is that Geter never pull himself up into the truck,

because Geter weighs nearly 300 pounds which is more than 10-15

pounds.                   Id.            Geter claims that when he informed Simms that he

was on light duty because of his March 25, 2009 injury and that

driving a truck violated his light duty restriction, Simms

“ordered him to drive the truck or clock out of work.”                                   Id. at

4.         Geter claims that he then asked for a back brace but was


                                                            
Mot. at 11. In Gregory Robinson’s affidavit, which Geter offers
in conjunction with his memorandum in opposition, Robinson
states, “[t]he only thing Complainant did from the time he
returned from August 6, 2010 to August 17, 2010 was the driving
task.” Aff. Gregory Robinson at 3 (Feb. 1, 2012), Pl.’s Opp’n &
Mot. Ex. 5 (“Robinson Aff.”), ECF 40-2.


 
                                                                      -9-
 

denied by Simms.5                                      Id.     “Simms then told him to go drive the

truck or be escorted out of the building by the GPO police.”

Id. at 4.                       When Geter eventually

              went to drive the truck [he] heard and felt a crack in
              his back when he pulled himself up by the truck
              handle. Geter immediately felt severe back pain and
              spasms in his back. When Geter informed Simms what
              happen [sic] and that he needed to go to the doctor to
              check his back Simms denied his request. Simms told
              him that he had no leave or annual leave and that he
              was not hurt and to get back to work or he would be
              considered LOWP. Geter continued to work in pain.

Pl.’s Opp’n & Mot. at 4; see also Geter Aff. ¶¶ 9-12.

              The GPO asserts in contrast that:

              Upon completing the assignment, Geter told his
              immediate supervisor, Mr. Simms, that climbing into
              the truck hurt his back. When Mr. Simms asked if he
              was injured, Geter replied that he was not. Both Mr.
              Simms and, later, Mr. Robinson asked Geter if he
              needed to go to the medical unit and both times he
              answered that he did not.

Def.’s Mot. Summ. J. at 5 (citations omitted); see also 2010

Robinson Mem.; Pl.’s Opp’n & Mot. at 11.

              Geter claims that he “stayed at work form [sic] August 18 –

August 23, 2010, hurt and on light duty on the Platform and not

driving a truck in the delivery department.”                                         Pl.’s Opp’n & Mot.

at 7.               On August 23, 2010,

              Simms again told Geter to get a truck even though he
              was still on light duty on August 23, 2010. In this
              incident Simms directed Geter to get another truck
                                                            
              5
       Geter does not state whether a back brace was available on
site or whether a back brace has ever been prescribed to him by
a medical professional. See Geter Aff. ¶ 10.


 
                               -10-
 

     after he was injured getting a truck on August 17,
     2010. Not to get hurt further, Geter again refused to
     drive a truck after being ordered by Simms. Simms
     ordered Geter to clock out and leave the building.
     Mr. Geter complied with Mr. Simms [sic] order and went
     home. Mr. Simms docketed [sic] Mr. Geter 3 hours of
     leave without pay for failing to follow [a]
     supervisor’s instructions[,] delay in carrying out
     orders, work assignments and instructions of a
     supervisor.

Id. at 11-12; compare Geter Aff. ¶¶ 10-13; with Def.’s Mot.

Summ. J. at 5 (“After these events, on August 23, 2010, Geter

refused to carry out an assignment to drive a truck with a

helper to deliver materials to Congress.”).   Geter alleges that

“[w]hen Geter did not return to work in September 2010 [after

the August 17, 2010 incident], Gregg Robinson fired Plaintiff

Geter [a second time] for AWOL in November 2010.”   Pl.’s Opp’n &

Mot. at 12; see also Compl. ¶ 9.

     Geter sought counseling with the GPO’s equal employment

opportunity (“EEO”) office on October 7, 2010.   Pl.’s Opp’n &

Mot. at 9; Def.’s Summ. J. Mot. at 8; see also EEO Couns. Rep.

at 1, Def.’s Summ. J. Mot. Ex. 29, ECF No. 35-27.   Geter filed a

formal complaint of discrimination on November 19, 2010.     Pl.’s

Opp’n & Mot. at 9; Def.’s Summ. J. Mot. at 8; EEO Compl., Def.’s

Summ. J. Mot. Ex. 30 (“EEO Compl.”), ECF No. 35-28.   “His

complaint alleged discrimination on the bases of physical

disability because of his back injury and retaliation and

harassment.”   Pl.’s Opp’n & Mot. at 9; see also Def.’s Summ. J.



 
                                                                     -11-
 

Mot. at 8.                         The complaint was accepted in part and denied in

part on July 25, 2011.                                         See Pl.’s Opp’n & Mot. at 9;6 Def.’s

Summ. J. Mot. at 8; Letter from Nadine Elzy to Donald Johnson at

3 (July 25, 2011), Def.’s Summ. J. Mot. Ex. 30A (“EEO Acceptance

Letter”), ECF No. 35-29.                                         The GPO in its partial acceptance of

Geter’s EEO complaint reviewed the following claim:

              Whether the claimant was subjected to harassment (non-
              sexual) and unfair conditions of employment on the
              bases of retaliation and disability (physical).
              Specifically, he alleges that on September 1, 2010,
              during a meeting with management, he learned that they
              had ignored the medical restrictions imposed in the
              orders of the Department of Labor (DOL) physician, by
              assigning him the duties of a driver on August 17,
              2010, which exceeded the 45 pound lifting
              restrictions.

EEO Acceptance Letter at 1; see also Def.’s Summ. J. Mot. at 8;

EEO Decision at 2, Def.’s Summ. J. Mot. Ex. 31 (“EEO Decision”),

ECF No. 35-30.

              Geter has alleged that “[t]he EEOC did not reach a decision

and Geter decided to opt out and file in this Court because of

how long it was taking.”                                         Pl.’s Opp’n & Mot. at 9.   However,

“[o]n March 18, 2013, the EEO found in favor of GPO and

dismissed all of Geter’s claims.”                                           Def.’s Summ. J. Mot. at 8;




                                                            
              6
       Plaintiff refers only to the acceptance of his EEO
complaint, but the document itself makes clear that some of
Geter’s claims were dismissed. See EEO Acceptance Letter at 3
(“The investigation of this complaint will not explore the
dismissed claim.”).


 
                                -12-
 

see also EEO Decision at 10.    Geter filed the instant action on

June 18, 2013.   Compl. at 1.



                             DISCUSSION

       Under Rule 56 of the Federal Rules of Civil Procedure, a

court may grant summary judgment if the pleadings and any

affidavits or declarations show that there is no genuine issue

as to any material fact and that the movant is entitled to

judgment as a matter of law.    See Fed. R. Civ. P. 56(a).   The

moving party bears the burden of demonstrating the absence of a

genuine issue of material fact.    See Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).   The court “should review all of the

evidence in the record . . . [and] draw all reasonable

inferences in favor of the nonmoving party.”   See Reeves, 530
U.S. at 150.   A genuine issue for trial exists if “the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.”   Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986).    However, “[t]he mere existence of a scintilla

of evidence” in support of a nonmoving party’s position is not

sufficient to create a genuine issue of material fact.   Id. at

252.   “Material facts are those that might affect the outcome of

the suit under governing law[.]”   Nails v. England, 311 F. Supp.
2d 116, 121 (D.D.C. 2004) (citing America’s Cmty. Bankers v.




 
                                -13-
 

FDIC, 200 F.3d 822, 831 (D.C. Cir. 2000)) (internal quotation

marks omitted).


I.     RACE AND AGE DISCRIMINATION

       The GPO moves for summary judgment on Geter’s claims of

race and age discrimination under Title VII of the Civil Rights

Act.   Def.’s Summ. J. Mot. at 2.    Geter alleges in his complaint

that, “[d]efendant and it [sic] representatives discriminated

against the plaintiff based upon his . . . race and age.”

Compl. at 1.   The GPO argues that “plaintiff’s allegations of

race and age discrimination must be dismissed as neither claim

was alleged at the administrative level.”    Def.’s Summ. J. Mot.

at 20.   The GPO also avers that the race and age discrimination

claims must be dismissed, because Geter conceded those claims

when he failed to respond to the fact that he did not raise the

race and age discrimination claims at the administrative level.

Def.’s Reply at 1-2.

       Generally, if the non-moving party fails to respond to an

argument and claims of facts raised in a motion for summary

judgment, it is proper to treat the non-moving party’s arguments

and claims as conceded.   See Gordon v. District of Columbia, 605
F. Supp. 2d 239, 245 (D.D.C. 2009) (“Because of her failure to

respond, plaintiff concedes the point.”); Sykes v. Dudas, 573 F.

Supp. 2d 191, 202 (D.D.C. 2008) (“[W]hen a party responds to



 
                                 -14-
 

some but not all arguments raised on a Motion for Summary

Judgment, a court may fairly view the unacknowledged arguments

as conceded.”).   Recently, the D.C. Circuit has begun to back

away from the view that a fact or argument is automatically

conceded after a failure to respond.    The D.C. Circuit has

suggested that, “[t]he wiser course for district courts is to

conduct an independent review of the record to determine whether

there remains any genuine dispute over material facts.    If not,

the court should say as much without relying upon any concession

by the nonmoving party.”   Grimes v. District of Columbia, 794
F.3d 83, 98-99 (D.C. Cir. 2015) (Griffith, J., concurring).    The

district court should focus on whether the nonmoving party has

failed to contradict the facts as alleged by the moving party.

Id. at 96 (citations omitted).

     Any federal employee covered under the Civil Rights Act

must exhaust administrative remedies before filing a complaint

alleging race discrimination.    See 42 U.S.C. § 2000e-16(c)

(allowing civil action by employee or applicant for employment

for redress of grievances within 90 days of receipt of notice of

final action taken by a department); Doak v. Johnson, 798 F.3d
1096, 1099 (D.C. Cir. 2015) (“For claims against federal

agencies, exhaustion requires submitting a claim to the

employing agency itself.”) (citations omitted); Bowden v. United

States, 106 F.3d 433, 437 (D.C. Cir. 1997) (“Complainants must


 
                                                               -15-
 

timely exhaust these administrative remedies before bringing

their claims to court.”) (citations omitted).

              The Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. § 621, et. seq.,7 requires a federal employee to exhaust

administrative remedies before filing a civil suit alleging age

discrimination in federal district court.                             See Kennedy v.

Whitehurst, 690 F.2d 951, 961 (D.C. Cir. 1982).                            To properly

exhaust administrative remedies under the ADEA, the complainant

can either file his or her complaint with the agency, see 29

C.F.R. § 1614.105 (“Aggrieved persons who believe they have been

discriminated against on the basis of . . . age . . . must

consult a Counselor prior to filing a complaint in order to try

to informally resolve the matter.”), or with the EEOC itself,

see 29 U.S.C. § 633a(d) (“When the individual has not filed a

complaint concerning age discrimination with the Commission, no

civil action may be commenced by any individual under this

section until the individual has given the Commission not less

than thirty days’ notice of an intent to file such action.”).



                                                            
              7
       The plaintiff alleges age discrimination in his complaint,
but only cites Title VII of the Civil Rights Act and the ADA.
Neither Title VII of the Civil Rights Act nor the ADA provides
relief for age discrimination. Instead, the plaintiff should
have cited the ADEA, which provides that “[a]ll personnel
actions affecting employees or applicants for employment who are
at least 40 years of age . . . in the Government Publishing
Office . . . shall be made free from any discrimination based on
age.” 29 U.S.C. § 633a(a).


 
                                                                      -16-
 

              Summary judgment is granted in the GPO’s favor for Geter’s

claims of race discrimination under Title VII of the Civil

Rights Act and age discrimination under the ADEA, because Geter

failed to exhaust administrative remedies as required by the

statute and case law.                                          Geter failed to allege race or age

discrimination in his initial claim to the GPO’s EEO office.

See EEO Compl. at 30; see also EEO Acceptance Letter at 1;

Def.’s Summ. J. Mot. at 19-20.                                          Also, the record is devoid of

any proof that Geter, alternatively, brought his age

discrimination claim directly to the EEOC.                                          Because Geter failed

to exhaust his administrative remedies prior to commencing

district court litigation, the claims for age and race

discrimination fail.8                                          Geter has not argued that any potential

relevant equitable doctrines may be used as relief for his

failure to meet the exhaustion requirement.                                          Carson v. Sim, 778
F. Supp. 2d 85, 95 (D.D.C. 2011) (“He offers no basis for

finding that his failure to exhaust this claim is not fatal.”).



                                                            
              8
       See Park v. Howard Univ., 71 F.3d 904, 907 (D.C. Cir.
1995) (“Title VII requires that a person complaining of a
violation file an administrative charge with the EEOC and allow
the agency time to act on the charge. Only after the EEOC has
notified the aggrieved person of its decision to dismiss or its
inability to bring a civil action within the requisite time
period can that person bring a civil action herself.”); Nichols
v. Truscott, 424 F. Supp. 2d 124, 134 (D.D.C. 2006) (“[A]lthough
the complaint alleges facts going well beyond those underlying
plaintiff’s EEOC complaint, the plaintiff’s discrimination and
retaliation claims are limited to these six exhausted claims.”).


 
                                                               -17-
 

Because Geter has failed to contradict the fact, as alleged by

the GPO and supported by this Court’s independent review of the

record, that he failed to exhaust his administrative remedies

for his race and age discrimination claims, these claims are

dismissed.9                          See generally, Pl’s Opp’n & Mot.



II.           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

              The GPO also moves for summary judgment on the plaintiff’s

tort claim for intentional infliction of mental harm, because he

has not exhausted his administrative remedies and conceded the

claim when he failed to respond to the GPO’s argument.                                      See

Def.’s Summ. J. Mot. at 18; Def.’s Reply at 1-2; Compl. ¶¶ 11-

12.           The Federal Tort Claims Act (“FTCA”) requires a plaintiff

to bring any tort claims, including intentional infliction of

emotional distress, to the administrative agency that has

wronged him or her before he or she can bring the action in

district court.                                   28 U.S.C. § 2675(a).   The FTCA states:

              An action shall not be instituted upon a claim against
              the United States for money damages for injury or loss
              of property or personal injury or death caused by the
              negligent or wrongful act or omission of any employee
              of the Government while acting within the scope of his
              office or employment, unless the claimant shall have
                                                            
              9
       Geter also is not a qualified individual under the ADEA,
because he was not at least 40 years old at the time of the
August 17, 2010 incident as is required under the ADEA. See
supra note 7; see also Dr. David Dorin Med. Exam Rep. at 1 (Nov.
8, 2012), Def.’s Mot. Summ. J. Ex. 26, ECF No. 44 (“DOB:
9/22/1972”); Hanley Rep. at 1 (“Mr. Geter is 37 years old.”).


 
                              -18-
 

     first presented the claim to the appropriate Federal
     agency and his claim shall have been finally denied by
     the agency in writing and sent by certified or
     registered mail.

Id.; see also Hemingway v. State & Fed. Gov’t, 561 F. App’x 12,

13 (D.C. Cir. 2014) (per curiam) (“Appellant has not identified

any error in the district court’s dismissal of the complaint

based on his failure to satisfy the exhaustion requirement of

the [FTCA], a prerequisite to filing an FTCA complaint in

district court.”) (citations omitted); Simpkins v. D.C. Gov’t,

108 F.3d 366, 371 (D.C. Cir. 1997) (“[T]he Supreme Court has

held that the ‘FTCA bars claimants from bringing suit in federal

court until they have exhausted their administrative

remedies.’”) (quoting McNeil v. United States, 508 U.S. 106, 113

(1993)); McAllister v. Potter, 843 F. Supp. 2d 117, 123 (D.D.C.

2012) (exhausting “necessary administrative remedies under FTCA

. . . is a mandatory prerequisite” to bringing an FTCA claim)

(citations omitted).

     Because Geter failed to submit to the GPO an administrative

tort claim encompassing his intentional infliction of mental

harm claim prior to this suit, he has failed to exhaust the

FTCA’s administrative remedies.   See EEO Compl.; see also EEO

Acceptance Letter; Compl. at 1; Def.’s Summ. J. Mot. at 18.




 
                                                               -19-
 

Accordingly, summary judgment will be entered in favor of the

GPO on this claim.10



III. ADA DISCRIMINATION – REASONABLE ACCOMMODATION

              Because he can only raise administratively exhausted

claims, Geter states in his response to the GPO’s motion for

summary judgment that the ADA11 discrimination claim “is based



                                                            
              10
       It appears that plaintiff’s tort claim would be precluded
nonetheless. Because the Federal Employee Compensation Act, 5
U.S.C. § 8101, et. seq., “provides the exclusive ‘liability of
the United States . . . because of the injury,’” a federal
employee may suffer in the workplace, an “independent lawsuit in
federal court is precluded.” Scott v. U.S. Postal Serv., 258 F.
App’x 333, 333 (D.C. Cir. 2007) (citing 5 U.S.C. § 8116(c)); see
also Spinelli v. Goss, 446 F.3d 159, 160-62 (D.C. Cir. 2006).

              11
       It is a general proposition that the ADA does not cover
federal government employees. See 42 U.S.C. § 121115(B)(i)
(“The term ‘employer’ does not include—(i) the United States, a
corporation wholly owned by the government of the United States,
or an Indian tribe[.]”); Jordan v. Evans, 404 F. Supp. 2d 28, 30
(D.D.C. 2005) (“The federal government is not subject to claims
brought pursuant to the ADA because the ADA expressly states
that ‘the term “employer” does not include the United States.’”)
(citing 42 U.S.C. § 121115(B)(i)); Jones v. Rumsfeld, Civil
Action No. 5:05-CV-01100-KOB, 2014 WL 1329550, at *12 (N.D. Ala.
Mar. 28, 2014) (“The proper vehicle for a claim of disability
discrimination in federal employment is the Rehabilitation
Act.”). Instead, the proper vehicle for a federal employee’s
redress for discrimination is typically the Rehabilitation Act.
29 U.S.C. § 791, et. seq. But the GPO, as a legislative
instrumentality of Congress, is covered by the ADA. Faison v.
Vance-Cooks, 896 F. Supp. 2d 37, 45 n.2 (D.D.C. 2012). And
“inasmuch as the GPO is a legislative branch agency, it is not
subject to the Rehabilitation Act, which applies only to the
executive branch and certain enumerated legislative agencies,
not including the GPO.” Id.; see also Collins v. James, 171 F.
App’x 859, 860 (D.C. Cir. 2005) (per curiam) (“It is undisputed


 
                                                                   -20-
 

solely upon Geter’s EEOC filing in October 2010.”                                      Pl.’s Opp’n &

Mot. at 10.                           Based on Geter’s EEOC filing, he can only bring

claims of failure to accommodate, retaliation, and harassment.

              Geter’s complaint and opposition contain nebulous and

equivocating language that fails to clearly set forth his

reasonable accommodation claim.                                      The language vacillates between

two different arguments: that the GPO discriminated against

Geter based on the GPO’s failure to give him any accommodation;12

or, the GPO did provide Geter some reasonable accommodation but

failed to adhere to it.13                                      In any event, the most logical reading

of plaintiff’s factual allegations is that the GPO gave Geter a

reasonable accommodation by placing him on light duty but the

GPO failed to adhere to it.




                                                            
that the Rehabilitation Act, by its own terms, does not apply to
the GPO[.]”) (citations omitted).

              12
       Plaintiff uses language such as, “[t]hus, Geter alleged
in his complaint discrimination based upon violations of the ADA
because he was not reasonably accommodated for his March 25,
2009 injury, when he was ordered to drive the GPO truck.” Pl.’s
Opp’n & Mot. at 16.

              13
       Plaintiff uses language such as, the discriminatory act
was “failing to maintain his requested reasonable
accommodation,” Pl.’s Opp’n & Mot. at 10, or “that GPO had
discriminated against him because his supervisor’s [sic] ignored
the medical lifting restrictions imposed by two of Geter’s
doctor’s,” Id. at 9, or “[t]he mere fact that Geter was placed
on light duty is a clear indication that he requested and was
given reasonable accommodations because of his back disability.”
Id. at 6.


 
                                                                 -21-
 

              The Americans with Disabilities Act14 prohibits any covered

employer from discriminating “against a qualified individual on

the basis of disability in regard to job application procedures,

the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions, and

privileges of employment.”                                     42 U.S.C.A. § 12112(a).

Discrimination is defined as, “not making reasonable

accommodations to the known physical or mental limitations of an

otherwise qualified individual with a disability who is an

applicant or employee, unless such covered entity can

demonstrate that the accommodation would impose an undue

hardship on the operation of the business of such covered

entity.”                     42 U.S.C.A. § 12112(b)(5)(A) (emphasis added).              A

reasonable accommodation

              may include (A) making existing facilities used by
              employees readily accessible to and usable by
              individuals with disabilities; and (B) job
              restructuring, part-time or modified work schedules,
              reassignment to a vacant position, acquisition or
              modification of equipment or devices, appropriate
              adjustment or modifications of examinations, training
              materials or policies, the provision of qualified
              readers or interpreters, and other similar
              accommodations for individuals with disabilities.




                                                            
              14
       Although plaintiff’s complaint alleges a violation of
Title VII of the ADA, the claim will be treated as a violation
of Title I of the ADA. See Compl. at 1 & ¶¶ 2-3. It will be
treated as such, because Title VII of the ADA does not exist --
the ADA only includes four subchapters.


 
                                -22-
 

42 U.S.C.A. § 12111(9).    A “qualified individual” as used in the

statute is one who

     with or without reasonable accommodation, can perform
     the essential functions of the employment position
     that such individual holds or desires. For the
     purposes of this subchapter, consideration shall be
     given to the employer's judgment as to what functions
     of a job are essential, and if an employer has
     prepared a written description before advertising or
     interviewing applicants for the job, this description
     shall be considered evidence of the essential
     functions of the job.

42 U.S.C.A. § 12111(8).    A person is considered disabled if,

“with respect to an individual—[he has] (A) a physical or mental

impairment that substantially limits one or more major life

activities of such individual; (B) a record of such an

impairment; or (C) being regarded as having such an impairment

(as described in paragraph (3)).”      42 U.S.C.A. § 12102(1).

Major life activities include, among other things, lifting.      See

42 U.S.C. § 12102(2)(A).

      To withstand summary judgment on his failure-to-

accommodate claim, Geter must “come forward with sufficient

evidence to allow a reasonable jury to conclude that (i) [he]

was disabled within the meaning of the [ADA]; (ii) [his]

employer had notice of her disability; (iii) [he] was able to

perform the essential functions of [his] job with or without

reasonable accommodation; and (iv) [his] employer denied [his]

request for a reasonable accommodation of that disability.”



 
                               -23-
 

Doak, 798 F.3d at 1105 (citing Solomon v. Vilsack, 763 F.3d 1, 9

(D.C. Cir. 2014)); see also Ward v. McDonald, 762 F.3d 24, 31

(D.C. Cir. 2014); Elzeneiny v. District of Columbia, 125 F.

Supp. 3d 18, 37 (D.D.C. 2015); Adams v. District of Columbia, 50
F. Supp. 3d 47, 53 (D.D.C. 2014).     Because Geter fails to

satisfy the standard required for a reasonable accommodation

claim, the Court grants summary judgment in the GPO’s favor.

     Regarding the first element, the GPO claims that Geter is

not a qualified individual with a disability, because Geter’s

disability “was not permanent, and is not enough to find that

[Geter] was, at the time of the incident.”    Def.’s Summ. J. Mot.

at 11; Def.’s Reply at 2.   Congress reacted to earlier case law

that restricted ADA coverage to only permanent disabilities as

the government is attempting to do so here, Toyota Motor Mfg.,

Ky. v. Williams, 534 U.S. 184, 185 (2002) (“The impairment’s

impact must also be permanent or long term.”), by passing the

Americans with Disabilities Act Amendments Act (“ADAAA”) which

added to the ADA that “[a]n impairment that is episodic or in

remission is a disability if it would substantially limit a

major life activity when active.”     42 U.S.C. § 12102(4)(D); see

also Summers v. Altarum Institute, Corp., 740 F.3d 325, 333 (4th

Cir. 2014) (“Under the ADAAA and its implementing regulations,

an impairment is not categorically excluded from being a

disability simply because it is temporary.”); Hodges v. ISP


 
                                                               -24-
 

Techs., Inc., 427 F. App’x 337, 340 n.2 (5th Cir. 2011) (The

ADAAA “effectively superceded the Supreme Court's narrow

construction of ‘disability’ . . . and subsequent cases.”);

Allen v. Baltimore County, 91 F. Supp. 3d 722, 731 (D. Md. 2015)

(finding that occasional flare ups qualify as a disability);

Tyler v. Comprehensive Health Mgmt., Inc., Civil Action No.

11C9296, 2015 WL 122754, at *4 n.5 (N.D. Ill. Jan. 6, 2015)

(“Toyota was overturned legislatively with the passage of the

ADA Amendments Act[.]”), Nichols v. City of Mitchell, 914 F.

Supp. 2d 1052, 1057 (D.S.D. 2012) (“The . . . (ADAAA), which was

passed in 2008, explicitly rejects several Supreme Court

decisions that defined ‘disability’ more narrowly than many of

the ADA’s original Congressional proponents had intended.”

(citing H.R. Rep. No. 110-730, at 5 (2008))).                                  Therefore, there

is nothing on the face of the ADA, or included in the case law,

that requires the injury to be permanent for purposes of

bringing a claim under the ADA as the GPO suggests.                                  Rather, the

ADA covers non-permanent disabilities.

              The ADA specifically includes lifting as a major life

activity.                       42 U.S.C. § 12102(2)(A).              Geter had two different

doctors place restrictions on his lifting due to his March 25,

2009 incident when he injured his lower back.15                                  See Hanley Rep.;


                                                            
              15
       Both parties agree that Geter was placed on a lifting
restriction. See Def.’s Summ. J. Mot. at 11-12; Pl.’s Opp’n &


 
                                                                  -25-
 

First Jackson Rep. at 1; Second Jackson Rep. at 1.                                      Accordingly,

Geter has shown that he is disabled within the meaning of the

statute because his physical impairment substantially limits his

ability to lift.

              Regarding the second factor -- whether the GPO had notice

of Geter’s disability -- neither party asserts that the GPO did

not have notice of Geter’s back injury, weight lifting

restriction, or body weight.                                      In fact, the record supports the

fact that the GPO had its own doctor, Dr. Hanley, examine Geter,

and Dr. Hanley concluded that Geter’s lifting of weights should

be restricted because of his back injury.                                      See Hanley Rep. at 2.

In a footnote, however, the GPO disputes whether it received one

of Dr. Jackson’s reports.                                      See Def.’s Reply at 3 n.2.16   Geter

argues that Simms’s boss, Gregg Robinson, had notice of the

plaintiff’s weight lifting restrictions, see Robinson Aff. at 2

(“We became aware of Complainant’s restrictions when he came

back to duty on August 5th and 6th of 2010.”), and that the GPO


                                                            
Mot. at 2. The parties disagree about how much the weight
restriction was because Dr. Hanley and Dr. Jackson set their
weight restriction at two different weight amounts. See Hanley
Rep. at 2 (forty-five pounds); Second Jackson Rep. at 1 (fifteen
pounds).

              16
       It is unclear to which report the GPO is referring. The
sentence to which the footnote is appended references two of Dr.
Jackson’s reports, one on June 16, 2010 and another on July 27,
2010. However, the phrasing of the footnote appears to refer to
only a single report. Both reports refer to Geter as injured.
See First Jackson Rep.; Second Jackson Rep.


 
                               -26-
 

and Simms had received Dr. Jackson’s July 27, 2010 medical

report by August 2010.   See Notice of Decision at 1 (“On the

other hand, your treating physician’s 6/15/10 medical report

stated . . . .”); see also Pl.’s Opp’n & Mot. at 6.   Therefore,

Geter has adequately demonstrated that the GPO had notice of his

disability.

     Regarding the third prong -- whether Geter could have done

his job with or without a reasonable accommodation -- the GPO

argues that there is no genuine dispute of fact that Geter could

not perform his job of motor vehicle operator with or without a

reasonable accommodation.   And the Court agrees.

     The ADA requires that, in order for a person to be a

qualified individual under the statute, he or she must be able

to perform the essential functions of his or her job with or

without a reasonable accommodation.   See 42 U.S.C. § 12111(8)

(“The term ‘qualified individual’ means an individual who, with

or without reasonable accommodation, can perform the essential

functions of the employment position that such individual holds

or desires.”); see also Woodruff v. Peters, 482 F.3d 521, 527

(D.C. Cir. 2007) (“[W]e must ‘ask simply whether any reasonable

accommodation would have allowed [Woodruff] to perform all the

essential functions of [his] job without creating an undue

hardship for the agency.’”) (citations omitted) (alterations in

original); Morris v. Jackson, 994 F. Supp. 2d 38, 46 (D.D.C.


 
                                 -27-
 

2013) (“An individual who cannot perform the essential duties of

his job, even with an accommodation, is not ‘qualified’ under

the statue.”) (internal quotation marks and citations omitted).

The GPO contends that driving a truck is an essential function

of Geter’s job as a motor vehicle operator.     See Def.’s Reply at

4 (“An essential function of a motor vehicle operator position

at the GPO is to drive a truck.”); Job Description at 2; Pl.’s

Opp’n & Mot. at 3; Geter Aff. ¶ 3.      The employer’s determination

of the essential functions of the position is afforded

significant deference.   See 42 U.S.C. § 12111(8) (“For the

purposes of this subchapter, consideration shall be given to the

employer’s judgment as to what functions of a job are essential,

and if an employer has prepared a written description before

advertising or interviewing applicants for the job, this

description shall be considered evidence of the essential

functions of the job.”), 29 C.F.R. § 1630.2 (n)(1)-(3) (defining

“essential functions” of a job); Saunders v. Galliher & Huguely

Assocs., 741 F. Supp. 2d 245, 248-49 (D.D.C. 2010) (“Courts

frequently defer to the employer’s judgment as to what functions

of a job are essential.”) (citing Kalekiristos v. CTF Hotel

Mgmt. Corp., 958 F. Supp. 641, 660 (D.D.C. 1997)).     Geter

contends that his reasonable accommodation included a complete

ban on him driving any trucks.    See Pl.’s Opp’n & Mot. at 3

(“When his doctor put him on light duty with lifting


 
                               -28-
 

restrictions of less than 10-15 pounds, Plaintiff could not

drive a GPO truck . . . .”); id. at 5 (“When Simms directed

Geter to go retrieve a truck he violated the light duty

restrictions and the reasonable accommodations given to Geter by

GPO.”).

      For Geter to be qualified under the statute, Geter must be

able to drive a truck -- an essential function of his job --

with or without his reasonable accommodation.   If Geter’s

proposed reasonable accommodation -- not driving any trucks --

prohibits him from doing the essential function of his job --

driving trucks, then he cannot perform the essential functions

of his job with a reasonable accommodation.   Geter contends that

he could not perform the essential functions of his job even

without the reasonable accommodation, because he could not drive

a truck at all.   See Pl.’s Opp’n & Mot. at 3 (“When his doctor

put him on light duty with lifting of less than 10-15 pounds,

[Geter] could not drive a GPO truck. . . .”) (emphasis added);

see also Geter Aff. ¶ 9 (“I . . . could not   . . . drive.”).

Therefore, Geter is not a qualified individual under the ADA.

      Although Geter could not perform his job with or without a

reasonable accommodation, Geter now contends that, “he should

have been given a desk job to accommodate his disability and not

[have been] required to drive a truck.”   Pl.’s Opp’n & Mot. at

20.   “[A]n employer is not required to provide an employee that


 
                               -29-
 

accommodation he requests or prefers, the employer need only

provide some reasonable accommodation.”   Aka v. Washington Hops.

Ctr., 156 F.3d 1284, 1305 (D.C. Cir. 1998) (citations omitted).

     To determine the appropriate reasonable accommodation
     it may be necessary for the covered entity to initiate
     an informal, interactive process with the individual
     with a disability in need of the accommodation. This
     process should identify the precise limitations
     resulting from the disability and potential reasonable
     accommodations that could overcome those limitations.

29 C.F.R. § 1630.2 (o)(3)(emphasis added); see also Lenkiewicz

v. Castro, Civil Action No. 13-0261 (RCL), 2015 WL 7721203, at

*3 (D.D.C. Nov. 30, 2015) (“In determining the appropriate

reasonable accommodation, the government has the burden,” under

the Rehabilitation Act, to initiate this conversation.)

(citations omitted).   “The process contemplated is a ‘flexible

give-and-take’ between employer and employee ‘so that together

they can determine what accommodation would enable the employee

to continue working.’”   Stewart v. White, 118 F. Supp. 3d 321,

324-25 (D.D.C. 2015) (quoting Ward v. McDonald, 762 F.3d 24, 32

(D.C. Cir. 2014)) (emphasis added).

     It is unclear whether the GPO considered reassignment to

another position as a reasonable accommodation.   See generally,

Def.’s Summ. J. Mot.; Def.’s Reply.   The D.C. Circuit has

interpreted the ADA to require employers to consider whether

reasonable accommodation could include reassignment.   See 29

C.F.R. 1630.2(o)(1)(2)(ii) (“Reasonable accommodation may


 
                              -30-
 

include but is not limited to . . . reassignment to a vacant

position.”); see also Aka, 156 F.3d at 1301 (“An employee

seeking reassignment to a vacant position is thus within the

definition if, with or without reasonable accommodation, she can

perform the essential functions of the employment position to

which she seeks reassignment.”).   The GPO claims that it

provided Geter a reasonable accommodation by adhering to the

doctor’s orders by putting him on light duty, restricting his

weight lifting, “letting his supervisors know that he had a 45lb

weight limit,” having “him mostly standing in the platform,” and

“reporting to the Safety Department for classes.”   Def.’s Summ.

J. Mot. at 12; see also Def.’s Reply at 4.   If reassignment to a

desk job was a reasonable accommodation for Geter, then the test

is not only whether Geter can perform the essential functions of

his original position as a motor vehicle operator, but whether

Geter can perform the essential functions of a vacant desk job.

     However, the record is devoid of any request by Geter for

reassignment to another position, let alone a vacant desk job.

“An underlying assumption of any reasonable accommodation claim

is that the plaintiff-employee has requested an accommodation

which the defendant-employer has denied.”    Flemmings v. Howard

Univ., 198 F.3d 857, 862 (D.C Cir. 1999) (denying a claim that

Howard University failed to accommodate plaintiff when it

refused to allow plaintiff to work on a revised work schedule,


 
                               -31-
 

because plaintiff failed to provide evidence of her request for

the revised work schedule).   So, “‘[t]o create an issue for the

jury’ plaintiff must point to ‘sufficient evidence’ in the

record showing that []he requested an accommodation and ‘that,

after the request, [defendant] refused to make an

accommodation.’”   Stewart, 118 F. Supp. 3d at 325 (quoting

Stewart v. St. Elizabeths Hosp., 589 F.3d 1305, 1308 (D.C. Cir.

2010)); see also Badwal v. Bd. of Trs. of Univ. of D.C., Civil

Action No. 12-cv-2073 (KBJ), 2015 WL 5692842, at *10 (D.D.C.

Sept. 28, 2015) (“While plaintiff is correct in that an employer

has an obligation to engage in an interactive process to

determine a reasonable accommodation, such an obligation is only

triggered where the employee has actually requested a reasonable

accommodation.”) (citations omitted); Evans v. Davis Mem’l

Goodwill Indus., 133 F. Supp. 2d 24, 28 (D.D.C. 2000) (“While

plaintiff cites an obligation to engage in an ‘interactive

process’ with a disabled employee, this obligation is generally

only triggered by an affirmative request.”) (citing Flemmings,

198 F.3d 857).

     Because Geter never requested to be reassigned to a vacant

desk job as a reasonable accommodation, it cannot be said that

the GPO failed to provide Geter the reasonable accommodation of

reassignment to a vacant desk job.    Therefore, because Geter has

admitted that he cannot perform the essential functions of his


 
                                   -32-
 

job as a motor vehicle operator even with a reasonable

accommodation -- let alone without, the GPO will be granted

summary judgment on his accommodation claim.



IV.    RETALIATION

       Geter also alleges that his supervisor retaliated against

him.   See Compl. ¶ 8.    Geter does not clarify whether he is

bringing a retaliation claim under Title VII of the Civil Rights

Act or the ADA.      See id.   Because Geter referenced Title VII of

the Civil Rights Act by statute number in his complaint and the

elements of a retaliation claim are the same under both

statutes, his claim will be construed as retaliation in

violation of Title VII of the Civil Rights Act.      “Courts analyze

retaliation claims under the McDonnell Douglas framework.”

Banks v. Vilsack, 932 F. Supp. 2d 185, 192 (D.D.C. Mar. 26,

2013) (citing Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir.

2009)).   Under the McDonnell Douglas burden-shifting framework

the plaintiff carries the initial burden to establish a prima

facie case of retaliation.      McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973); see also Wiley v. Glassman, 511 F.3d
151, 155 (D.C. Cir. 2007).      In order to establish a retaliation

claim, Geter has to show: he “1) engaged in a statutorily

protected activity; 2) suffered a materially adverse action by

[his] employer; and that 3) a causal connection existed between


 
                               -33-
 

the two.”   Nurriddin v. Bolden, 818 F.3d 751, 758 n.6 (D.C. Cir.

2016) (citing Wiley, 511 F.3d at 155)).   If   “the employer

proffers a non-retaliatory reason for the challenged employment

action, the burden-shifting framework falls away, and the

‘central question’ becomes whether ‘the employee produced

sufficient evidence for a reasonable jury to find that the

employer's asserted nondiscriminatory [or non-retaliatory]

reason was not the actual reason and that the employer

intentionally discriminated [or retaliated] against the

employee.’”   Allen v. Johnson, 795 F.3d 34, 39 (D.C. Cir. 2015)

(quoting Brady v. Office of Sergeant at Arms, 520 F.3d 490, 494

(D.C. Cir. 2008) (alterations in original).    “‘[A] court

reviewing summary judgment looks to whether a reasonable jury

could infer . . . retaliation from all the evidence,’ which

includes not only the prima facie case but also the evidence the

plaintiff offers to ‘attack the employer's proffered explanation

for its action’ and other evidence of retaliation.”   Jones, 557
F.3d at 676-77 (quoting Carter v. Geo. Wash. Univ., 387 F.3d
872, 878 (D.C. Cir. 2004)).

     Geter contends that he “can show that his firing for AWOL

by Simms and Robinson,” presumably in August 6, 2009, “and his

filing with the MSPB and its decision to reinstate him in

November 2009 is the reason why Simms tried to hurt him and

force him to get a truck while he was on light duty” on August


 
                                 -34-
 

17, 2010.   Pl.’s Opp’n. & Mot. at 12.   But, because Geter cannot

show that the GPO retaliated against him, his claim fails.

     The Court assumes without deciding that Geter can satisfy

the first prong of a prima facie case of retaliation -- that he

has engaged in statutorily protected activity.    “[I]nitiation of

litigation to vindicate claims of employment discrimination or

retaliation” is statutorily protected activity.   Teliska v.

Napolitano, 826 F. Supp. 2d 94, 98 (D.D.C. 2011) (citations

omitted).   Geter filed an appeal of his August 6, 2009

termination with the MPSB.   See Settlement Agreement.    In order

for Geter’s appeal to the MSPB to constitute protected activity

for purposes of Title VII of the Civil Rights Act, it “must in

some way allege discrimination made unlawful by Title VII.”

Hunter v. District of Columbia, 905 F. Supp. 2d 364, 379 (D.D.C.

2012); see also 42 U.S.C. § 2000e-2(a)(1) (“. . . because of

such individual’s race, color, religion, sex, or national

origin”).   Because the record fails to include the basis of

Geter’s appeal to the MSPB, the Court cannot say definitively

that it was protected activity.    But the Court assumes without

deciding that it was, because Geter’s retaliation claim fails on

the causation element.   Accommodation requests are also

considered protected activity.    Solomon, 763 F.3d at 15 (“[W]e

join our sister circuits in holding that the act of requesting

in good faith a reasonable accommodation is a protected


 
                                -35-
 

activity.”).   Geter also asserts that he sought reasonable

accommodation during the August 17, 2010 incident, which would

be statutorily protected activity.     See Pl.’s Opp’n & Mot. at 4

(“On August 17, 2010 before driving the truck, Geter informed

Simms that he was on light duty and not supposed to drive a

truck.”); Geter Aff. ¶ 10 (“I informed Mr. Simms that I was on

light duty and could not and was not supposed to drive.”).

     Similarly, Because Geter’s claim fails on the causation

element, the Court assumes without deciding that Geter can

satisfy the second prong of a prima facie case of retaliation --

that he suffered a materially adverse action.    A materially

adverse action is any employer action that “might have

‘dissuaded a reasonable worker from making or supporting a

charge of discrimination.’”   Gray v. Foxx, Civil Action No. 14-

5306, 2015 WL 9309101, at *4 (D.C. Cir. Dec. 18, 2015) (per

curiam) (quoting Baird v. Gotbaum, 662 F.3d 1246, 1248 (D.C.

Cir. 2011)).   Geter argues that Simms’s requiring Geter to lift

himself into a truck and drive the truck is a materially adverse

action.   See Pl.’s Opp’n & Mot. at 12.   Although asking an

employee to do his job is seemingly not a materially adverse

action, Geter argues that Simms’s request to have Geter drive

the GPO truck and lift his 300 pound body into the truck,

despite being on a 10 pound lifting restriction, was a

materially adverse action.    Because Geter’s claim fails


 
                                                                 -36-
 

nonetheless, the Court assumes without deciding that Simms’s

request was materially adverse.

              Geter cannot satisfy the third prong of a prima facie case

of retaliation because he cannot show a causal connection

between the statutorily protected activity and the materially

adverse action.                                   With respect to the causation element of a

retaliation claim, a plaintiff can overcome the absence of

direct evidence of retaliation by demonstrating “that the

employer had knowledge of the employee’s protected activity, and

that the adverse personnel action took place shortly after that

activity.”                         Rattigan v. Gonzales, 503 F. Supp. 2d 56, 76 (D.D.C.

2007) (quoting Mitchell v. Baldridge, 759 F.2d 80, 86 (D.C. Cir.

1985)).                   A plaintiff can rely on temporal proximity to establish

a prima facie case of retaliation, “but only where the two

events are very close in time.”                                    Hamilton v. Geithner, 666 F.3d
1344, 1357 (D.C. Cir. 2012) (emphasis added) (citations

omitted); see also Clark Cnty. Sch. Dist. v. Breeden, 532 U.S.
268, 273 (2001).                                     Geter failed to provide adequate support for

his claim that his challenge of his termination before the MSPB

and its decision to reinstate him in November 2009 caused Simms

and Robinson to retaliate against him by requiring him to drive

a GPO truck in August 2010.17                                    Geter relies exclusively on the


                                                            
              17
       To the extent that Geter claims that Simms requested that
he drive the delivery truck in retaliation for his request for


 
                                                                      -37-
 

bald assertion that the two events are related, despite the

reinstatement and the August 17, 2010 incident occurring nearly

a year apart.                               See Mayers v. Laborers’ Health & Safety Fund of

N. Am., 478 F.3d 364, 369 (D.C. Cir. 2007) (holding that an

eight- or nine-month gap between the final protected activity

and the alleged retaliation as too long a period of time to

infer causation).                                       To buttress this bald assertion, Geter

attempts to offer Simms’s and Robinson’s comments to support his

claim of retaliation.                                          Pl.’s Opp’n & Mot. at 10 (“This action is

also based on the retaliation by Robinson and Simms against

Geter which is evidenced by them making statements that Geter



                                                            
reasonable accommodation, that claim would fail because Geter’s
request occurred after Simms gave the instruction to Geter for
him to drive the truck. See Pl.’s Opp’n & Mot. at 4 (First,
“Simms directed Geter to go drive a truck from the lower lot up
to the [p]latform and return a truck from the [p]latform to the
lower lot, [then] Geter told Simms that he was on light duty.”);
Geter Aff. ¶¶ 9-10 (First, Geter “was ordered to go get a truck
from the lower lot to drive it to the [p]latform [then Geter]
informed Mr. Simms that [he] was on light duty and could not and
was not supposed to drive.”). It is axiomatic that if an
alleged retaliatory act preceded the protected activity, there
is no causal connection to support a retaliation claim. See
Payne v. Salazar, 899 F. Supp. 2d 42, 53 (D.D.C. 2012) (“For
obvious reasons . . . a plaintiff cannot base a retaliation
claim on events that took place prior to the time she first
engaged in EEO activity.”); Duberry v. Inter-Con Sec. Sys. Inc.,
898 F. Supp. 2d 294, 299 (D.D.C. 2012) (“[A]s a matter of law
and logic, the subsequent event could not have caused the
preceding event.”); Lewis v. District of Columbia, 653 F. Supp.
2d 64, 79 (D.D.C. 2009) (“The fact that the allegedly
retaliatory actions preceded the protected activity precludes a
determination that the protected activity caused the defendant
to retaliate against the plaintiff.”).


 
                                                               -38-
 

was not hurt and that he was faking.”); id. at 11 (“After his

reinstatement Simms and Robinson started stating that Geter was

not hurt and was faking.”); id. at 16 (“Simms told many persons

that he did not believe that Geter was hurt and therefore

believed that he was faking.”).                                  But their comments mention

nothing of Geter’s MSPB challenge or the November 2009

reinstatement as the basis for any of their actions.18

              Thus, plaintiff has failed to state a prima facie case of

retaliation.                             And plaintiff provides no other evidence of

retaliation.                             Hence, based on the entire record, because there

is no causal connection between Geter’s claimed materially

adverse personnel action and Geter engaging in statutorily

protected activity, no reasonable juror could conclude that the

GPO retaliated against Geter.                                  Accordingly, the GPO is granted

summary judgment for the retaliation claim.



IV.           HARASSMENT

              Geter further claims that the GPO harassed him.                         See Compl.

¶ 8, 10; Def.’s Summ. J. Mot. at 8; EEO Decision at 2; EEO

Acceptance Letter; Pl.’s Opp’n & Mot at 9, 11, 17.                                 Geter does

not clarify what type of harassment cause of action he is



                                                            
              18
       In fact, at least portions of the medical records would
support Simms’s and Geter’s skepticism concerning Geter’s
ability to drive a truck.


 
                               -39-
 

bringing.   See Park, 71 F.3d at 908 (barring claim for

harassment from a hostile work environment because the

plaintiff’s EEOC complaint “not only lacks the words ‘hostile

work environment,’ but also lacks any factual allegations

supporting such a claim”).   Reviewing the record and briefings,

Geter’s claim will be construed as a claim of harassment

creating a retaliatory hostile work environment under Title VII

of the Civil Rights Act and harassment because of his alleged

disability under the ADA.

     Although Geter has not alleged claims based on being a

member of a protected class enumerated under Title VII of the

Civil Rights Act, this Circuit has “recognized a special type of

retaliation claim based on a hostile work environment” where the

plaintiff suffers harassment because of his or her having

engaged in a statutorily protected activity.   Baird, 792 F.3d at

168-69 (assuming without confirming that “Baird[’s] claim[]

that, in retaliation for her Title VII activities, the PBGC made

her work environment a hostile one” is a cognizable cause of

action under Title VII of the Civil Rights Act); see also 42

U.S.C. § 2000e-2(a) (“It shall be an unlawful employment

practice for an employer to . . . discriminate against any

individual . . . because of such individual’s race, color,

religion, sex, or national origin.”).   Even though Geter has not

formally alleged a retaliatory hostile work environment charge,


 
                                -40-
 

the Court will assume that it is properly before the Court as a

claim that is “‘like or reasonably related to the allegations of

the [administrative] charge and growing out of such

allegations.’”   Jones v. Billington, 12 F. Supp. 2d 1, 7 (D.D.C.

1997) (citations omitted); see also Roberson v. Snow, 404 F.

Supp. 2d 79, 95-96 (D.D.C. 2005).

     Title VII of the Civil Rights Act prohibits employers from

“requiring people to work in a discriminatorily hostile or

abusive environment.”   Harris v. Forklift Sys., Inc., 510 U.S.
17, 21 (1993) (quoting Meritor Savs. Bank, FSB v. Vinson, 477
U.S. 57, 64 (1986)); see also 42 U.S.C. § 2000e et seq.; Vance

v. Ball State Univ., 133 S. Ct. 2434, 2441 (2013).    “Under Title

VII, harassing an employee on the basis of [his] membership in a

protected class is unlawful when it amounts to discrimination

that expressly or constructively alters the employee’s ‘terms,

conditions, or privileges of employment.’”   Banks, 932 F. Supp.
2d at 193 (quoting 42 U.S.C. § 2000e-2(a)(1)) (other citations

omitted).   “To determine whether a hostile work environment

exists, the court looks to the totality of the circumstances,

including the frequency of the discriminatory conduct, its

severity, its offensiveness, and whether it interferes with an

employee’s work performance.”   Baloch v. Kempthorne, 550 F.3d
1191, 1201 (D.C. Cir. 2008) (citing Faragher v. City of Boca

Raton, 524 U.S. 775, 787-88 (1998)).


 
                                -41-
 

      Essentially, “[w]hen the workplace is permeated with

‘discriminatory intimidation, ridicule, and insult . . . that is

sufficiently severe or pervasive to alter the conditions of the

victim’s employment and create an abusive working environment

. . . Title VII is violated.”   Harris, 510 U.S. at 21 (citations

omitted); see also Brooks v. Grundmann, 748 F.3d 1273, 1276

(D.C. Cir. 2014).    Title VII does not permit the court to be the

enforcer of a “general civility code” but, instead, if the

standard is “properly applied, [the standard] will filter out

complaints attacking ‘the ordinary tribulations of the

workplace, such as the sporadic use of abusive language, gender-

related jokes, and occasional teasing.’”   Faragher, 524 U.S. at

788 (citations omitted).   To amount to a change in the terms and

conditions of employment, the hostile “conduct must be extreme”.

Id.

      To “state a [retaliatory] hostile work environment claim, a

plaintiff has to show that [he] suffered harassment because of

[his] protected activity . . ., ‘that [his] employer knew or

should have known of the alleged harassment and failed to take

remedial action, and that the hostile environment interfered

with [his] work.’”   Banks, 932 F. Supp. 2d at 193 (citations

omitted); see also Napolitano, 826 F. Supp. 2d at 98.    The prima

facie elements of




 
                                -42-
 

     [a] claim for harassment based on disability, . . .
     would require a showing that: (1) [plaintiff] is a
     qualified individual with a disability . . .; (2) [he]
     was subject to unwelcome harassment;(3) the harassment
     was based on [his] disability or a request for an
     accommodation; (4) the harassment was sufficiently
     severe or pervasive to alter the conditions of [his]
     employment and to create an abusive working
     environment; and (5) that [GPO] knew or should have
     known of the harassment and failed to take prompt
     effective remedial action.

Brown v. Small, Civil Action No. 02-1268 (RWR), 2005 WL 736530,

at *3 (D.D.C. 2005) (quoting Walton v. Mental Health Ass’n of

Se. Pa., 168 F.3d 661, 667 n.2 (3d Cir. 1999)) (alterations in

original).

     But the GPO asserts that plaintiff’s harassment claims fail

because he cannot establish that GPO created a retaliatory

hostile work environment or that the GPO harassed Geter because

of his disability.   The GPO contends that Geter’s “unwelcome[d]

harassment” was merely “workplace dissatisfaction, which the

Courts have made clear [does] not amount to a hostile work

environment.”    Def.’s Summ. J. Mot. at 17.   Plaintiff’s claims

of retaliatory hostile work environment and harassment because

of his disability are based solely on his contention that the

GPO retaliated against him by forcing him to drive a GPO truck

because he filed with the MSPB in August 2009 and the GPO and

Geter reached a settlement agreement to reinstate him in

November 2009.   Pl.’s Opp’n & Mot. at 10-12; see also id. at 11

("On August 17, 2010 when Simms ordered Geter to drive a truck


 
                               -43-
 

while he was on light duty, was a clear act of harassment

. . . .”).

     The GPO’s request for Geter to drive the GPO truck on

August 17, 2010 was essentially the GPO requesting that Geter do

his job.   Asking someone to do their job cannot form the basis

of retaliatory hostile work environment because it does not

amount to the level of “intimidation, ridicule, and insult . . .

that is sufficiently severe or pervasive to alter the conditions

of the victim’s employment and create an abusive working

environment.”   Harris, 510 U.S. at 21 (internal quotation marks

and citations omitted); see also Faragher, 524 U.S. at 788

(citations omitted) (“[I]solated incidents (unless extremely

serious) will not amount to discriminatory changes in the ‘terms

and conditions of employment’”); Hussain v. Nicholson, 435 F.3d
359, 367 (D.C. Cir. 2006) (citing Singletary v. District of

Columbia, 351 F.3d 519, 526 (D.C. Cir. 2003)) (exploring a case

where the court declined “to grant summary judgment against an

employee claiming hostile work environment where, for over a

year and a half, the employee was forced to work in a poorly

lit, unheated, and unventilated storage room full of brooms and

boxes of debris”); Houston v. SecTek, Inc., 680 F. Supp. 2d 215,

224 (D.D.C. 2010) (surveying D.C. Circuit cases where the court

did not find sufficient evidence to support a hostile work

environment claim).


 
                               -44-
 

     Geter also complains of harsh comments from his

supervisors.   Pl.’s Opp’n & Mot. at 16-17 (“Simms retaliated

against Geter by ordering him to drive the truck or be placed

off the clock and be escorted out of the building by GPO police.

This action is nothing short of harassment and retaliation.”);

id. at 16 (“There is no question that Simms told many persons

that he did not believe that Geter was hurt and therefore

believed that he was faking.”).   The Court, however, is not the

police of a “general civility code.”     Faragher, 524 U.S. at 788.

Because Geter fails to establish a factual basis that he was

subjected to severe or pervasive harassment, the GPO is granted

summary judgment on Geter’s claim of a retaliatory hostile work

environment or harassment because of plaintiff’s alleged

disability.



                            CONCLUSION

     For the foregoing reasons, the Government Publishing

Office’s motion for summary judgment (ECF No. 35) will be

GRANTED.   Mr. Geter’s motion for summary judgment (ECF No. 40)

will be DENIED.   An order consistent with this Memorandum

Opinion is separately and contemporaneously issued.



Dated:   June 23, 2016         RUDOLPH CONTRERAS
                               United States District Judge